Smith, C. J.,
delivered the opinion of the court.
This is a proceeding- by the state revenue agent under section 4740, Code of 1906 (section 7058, Hemingway’s Code), to back-assess and subject to taxation by the city of Water Valley the capital stock of the appellee for the years 1908 to 1913, inclusive. In due course the cause reached and was tried in the court below, and at the close of the evidence the jury was instructed peremptorily to find for the appellee, and there was a verdict and judgment accordingly, from which the revenue agent appealed to this court.
The appellee is a domestic corporation domiciled at Water Valley. A portion of its capital stock is invested in real estate, and tlje remainder thereof -is. invested in the shares of the capital stock of several domestic railroad corporations, the property of which was assessed by the Railroad Commission in each of the years here in question, and the taxes due by the corporations thereon were paid. *
During each of the years here in question the appellee was assessed with and paid taxes only on its real estate, and the claim of the revenue agent is that it should have been, and because it was not, should now be, assessed with the value of its capital stock less the value of its real estate.
Section 4267, Code of 1906 (section 6901, Hemingway’s Code), provides that:
“All joint stock companies or corporation^ organized under the laws of, and doing business in, ^ this state, shall be' assessed for taxation and be taxed as follows: The president or other officer of any joint-stock company or corporation, other than banks and railroad companies, shall, on demand, on or before the first day of June in every yeár, deliver to the assessor of the county in which the company or corporation is domiciled or located, a written statement, under oath, of the capital *161stock paid in, and its market value, and to whom each share belongs; also a statement and the market value, of all real estate owned by such company or corporation; all to be as of the first day of February of the year in which such statements shall be rendered. The capital stock of such company or corporation shall be assessed to it for taxation to the extent of the full amount of the value thereof as shown by such statement, less the aggregate value' of such real estate, which shall be deducted from the value of such capital stock, such real estafe to be subject to separate-assessment and taxation as other real estate is. assessed and taxed.”
None of our statutes provide for the assessment of the shares into which the capital stock of a corporation is divided to the owner thereof, consequently they are not taxed thereon (State v. Simmons, 70 Miss. 485, 12 So. 477), and the contention of the appellee is that, when the statute hereinbefore set out is construed in connection with sections 112 and 181 of the Constitution, and Sections 4258 and 4264, Code of 1906 (sections 6891. and 6898, Hemingway’s Code), in the .light of the decisions of this court in State v. Simmons, 70 Miss. 485, 12 So. 477; Bank v. Oxford, 70 Miss. 504, 12 So. 203; Panola County v. Carrier, 89 Miss. 277 42 So. 347, and People’s Warehouse Co. v. Yazoo City, 97 Miss. 500, 52 So. 481, a corporation cannot be taxed on that portion of its capital stock which is invested in shares of the capital stock of another domestic corporation.
The record in the case at-bar is practically identical with that on which the case of Robertson, Revenue Agent v. Mississippi Valley Co., 77 So. 253, was tried, except as to the parties, the proceeding there being by the revenue agent for the use of the state of Mississippi and Yalobusha county, and here for the use of the city of Water Valley, and the questions there presented for determination are identical with those presented here. In that case, as here, the court below upheld *162the appellees’ contentions, and on appeal to this court its judgment was affirmed, the judges of this court then and now being equally divided upon the questions of law there and here involved, so that the judgment here under consideration must be affirmed not only for the reason that a majority of us cannot say that it is erroneous, but for the further reason that the decision rendered in Robertson, Revenue Agent, v. Miss. Valley Co., supra, is a judicial precedent, and should be followed, unless and until it is overruled.
We are aware that all of the courts of last resort except the English House of Lords (Beamish v. Beamish, 9 H. L. C. 274) and the Supreme Court of South Carolina (City of Florence v. Berry, 62 S. C. 469, 40 S. E. 871; Mortgage Co. v. Woodward, 83 S. C. 521, 65 S. E. 739) have held that a judgment of a court made on an equal division* of the judges thereof does not decide any principle of law involved therein, and consequently is not a judicial precedent, but the reasons given therefor do not commend their decisions to our approval. No judgment can be rendered by any court without a decision by it of the principles of law involved therein, for every judgment results from the application by the court of some principle of law to the facts of the case in which the judgment is to be rendered, so that by affirming the judgment of the court below in Robertson v. Mississippi Valley Co., supra, this court necessarily decided that our statutes do not contemplate that a corporation should be taxed on that portion of its capital stock which is invested in shares of another domestic corporation. That no opinion was, or in fact could have been, written, setting forth the views of all or even of a majority of the judges participating in the decision, is not here material, for the principles of law in a case are settled, and the precedent is made by the court’s decision, which is authoritatively evidenced, not by the opinion which the judges may deliver, but *163by the judgment which the court renders. Adams v. Railroad Co., 77 Miss. 302, 24 So. 200, 317, 28 So. 956, 60 L. R. A. 33; Matthews v. Railroad Co., 93 Miss. 325, 47 So. 657, 136 Am. St. Rep. 543; Black’s Law of Judicial Precedents, pp. 38 and 56.
The distinction between the decision of the court and the opinion delivered by the judges is aptly stated in volume 1, Brief Making and the Use of Law Books (3d Ed.), pp. 296, 297, as follows:
“From what has .been said it is obvious that the decision must be distinguished from the opinion. As was said in Houston v. Williams, 13 Cal. 24, 73 Am. Dec. 565: “The terms “opinion” and “decisions” are often confounded. Yet there is a wide difference between them, and in ignorance of this, or by overlooking it, what has been a mere revision of an opinion has sometimes been regarded as a mutilation of the record. A decision of a court is its judgment. The opinion contains the reasons given for that judgment.’ . . .
“ ‘The opinion of the judge,’ says the court in State v. Ramsburg, 43 Md. 325, ‘is an expression of the reasons by which he reaches his conclusion. These may be sustained or contradictory, clear, or confused. The judgment or decree is the fiat or sentence of the law, determining the matter in controversy in concise, technical terms, which must be interpreted in their own proper sense.’ So in Durant v. Essex County, 74 U. S. (7 Wall.) 107, 19 L. Ed. 154, it was said that the reason for the signing of. a decree is nd part of the decision or judgment itself. The decree, and not the opinion, is the instrument through which the court acts.
“The student should remember, therefore, that it is the decisión, and not the opinion of the court, which settles the point of law involved and makes the precedent. The decision is the conclusion of the court on the premises, and becomes a precedent for" the principle of law which underlies it and which is the ratio- decidendi. *164The opinion sets forth the reasons of the determination, .and usually states and explains them at greater or less length. The opinion, disclosing the reasons of the judge for his ‘decision, is, of course, of great importance, for the information it imparts as to the principles of law which influenced the court and were supposed to govern the ease, and which should guide litigants. But, even if there is no opinion written or filed, the decision is a precedent for the similar disposition of similar cases, though it is often difficult in such case to determine what principle is involved. In that event its nature and exact scope are to he ascertained by examining the record, to find the precise point of law which is involved, and considering the judgment given thereon.
“As an opinion is not really requisite, though it is customary, desirable, official, and, in short, judicial, the question might be asked: i-What is its binding force?’ In' other words, what is the authority of the opinion, as distinguished from the decision accompanied by it? The answer is that as mere opinion the opinion has no authority of or of an imperative nature, but that it does have such authority in so far as it voices the principle actually dictating the decision.
“As judges are a skilled class of a skilled profession, the normal state of affairs is that the Opinion phrases accurately and fully the reasoning upon which the decision was based. From such an opinion can be easily framed, possibly even quoted, that proposition of law for which' the case is an imperative authority. It is obvious, however, that the opinion may omit the reasoning upon which the decision really rested, or may give reasoning which really had no part in the decision.”
Because of the fact that this court is composed of an even number of judges, who are constantly, liable to be equally divided in their- opinions upon questions of law presented to the court for decision, the disregard by us of former decisions of the court solely because *165they were rendered on an equal division of the judges would bring so much inconvenience, and uncertainty into the administration of justice that we do not think we have the right to do so; but, in order that such consequences may he avoided, we think it is incumbent upon us to treat such decisions as being within the rule of judicial precedents.
Our views on this question were forcibly expressed by Chief Judge Cooley in the State Tax Cases, 54 Mich., at page 444, 23 N. W. 189, as follows:
“When the case of the Iron Cliffs Company was de-eided, I assumed — unwarrantably, it seems — that the judgment, though rendered by a divided court, would be accepted by the circuit judges as law and.followed by this court as a precedent, until it should be overruled by a majority of this court. I have always supposed that was the proper course, and it seemed to me a course so necessary to a dignified and orderly administration of justice that it never would have occurred to me that any other could be taken. Such-a division of the court is liable to occur at anytime;, and there are so many cases in which, by reason of interest, consanguinity, or former connnection with the controversy, some one judge is disqualified from sitting, that there would be -constant liability to an equal division if the court consisted of an unequal number. If,, therefore, a decision made may be disregarded by a circuit judge because not made by a majority, we have, and can have no settled law for the state at large, and each circuit judge wifi determine for himself conclusively what shall be the law for his circuit, and may make it different from the law of the adjoining court. This would so much resemble a judicial scandal that I should, deem it my duty to prevent it by yielding my own opinion when the same question should come up again, if yielding should be essential to prevent such a consequence. The. motion that there can be anything- improper or opposed to *166good morals in a judge yielding his opinion when a proper administration of justice requires it is one I do not quite understand. Judges are certainly doing that every day; it would he a great mistake to assume that every judgment in which a court unites expressed in all respects the views of every concurring judge.”

Affirmed.